--------------------------------------------------------------------------------

Exhibit 10.6-b
 
CAROLINA FIRST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
Between
CAROLINA FIRST BANK
and
Jesus Ernesto Diaz
 
This Supplemental Executive Retirement Agreement (this "Agreement") is made and
entered into effective as of February 18, 2009 (the "Effective Date"), by and
between Jesus Ernesto Diaz, an individual (the "Executive"), and Carolina First
Bank, a South Carolina corporation headquartered in Greenville, South Carolina
(the "Company") and a wholly owned subsidiary of The South Financial Group, Inc.
("TSFG").
 
INTRODUCTION
 
The Company wishes to provide the Executive with supplemental retirement
benefits and thereby encourage the Executive to continue providing services to
the Company.  The Company will pay the benefits from its general assets.
 
The Agreement is intended to be a top-hat plan (i.e., an unfunded deferred
compensation plan maintained for a member of a select group of management or
highly compensated employees) pursuant to Section 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974 ("ERISA").
 
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time.  To the extent a provision of the
Agreement is contrary to or fails to address the requirements of Code Section
409A and related treasury regulations, the Agreement shall be construed and
administered as necessary to comply with such requirements to the extent allowed
under applicable treasury regulations until the Agreement is appropriately
amended to comply with such requirements.  The benefits provided under this
Agreement that are subject to Code Section 409A include benefits accrued prior
to January 1, 2005.
 
AGREEMENT
 
The Executive and the Company agree as follows:
 
Article 1
Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1         "Affiliated Company" means any company controlled by, controlling or
under common control with the Company.
 
1.2         "Benefit Basis" means the average of the highest three fiscal years
of annual Compensation earned by the Executive during the ten fiscal years of
the Executive's
 
 
 

--------------------------------------------------------------------------------

 
 
employment prior to the Termination of Employment, or for such lesser number of
fiscal years that the Executive was employed by the Company prior to the
Termination of Employment, including the year in which a Termination of
Employment occurs.

1.3         "Board" means the Board of Directors of The South Financial Group,
Inc.
 
1.4         "Cause" means (i) the willful and continued failure of the Executive
to perform substantially the Executive's duties with the Company or any
Affiliated Company (other than any such failure resulting from incapacity due to
physical or mental illness or following the Executive's Involuntary
Termination), after a written demand for substantial performance is delivered to
the Executive by the Chief Executive Officer that specifically identifies the
manner in which the Chief Executive Officer of the Company believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in illegal conduct or gross misconduct, in
each case, that is materially and demonstrably injurious to the Company.  For
purposes of this definition, no act, or failure to act, on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or upon instructions of the Chief Executive Officer or
senior officer, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board (excluding the Executive, if the Executive is a member
of the Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in clause (i) or (ii) of this definition, and
specifying the particulars thereof in detail.
 
 
2

--------------------------------------------------------------------------------

 

1.5         "Change in Control" means:
 
(i)           An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following:  (1) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) Any acquisition by the
Company, (3) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (4) Any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (iii) of this Section 1.5; or
 
(ii)           A change in the composition of the Board such that the
individuals who, as of the Effective Date, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 1.5 (ii), that any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
 
(iii)           Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or
 
 
3

--------------------------------------------------------------------------------

 
 
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

(iv)           The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, the foregoing shall only constitute a Change in
Control if it also constitutes a “change in control event” as defined under
Section 409A.
 
1.6         "Code" means the Internal Revenue Code of 1986, as amended.
 
1.7         "Company" means Carolina First Bank and shall include the Company
and any and all of its Affiliated Companies where the context so requires;
provided, however, for purposes of application of the "Change in Control"
definition and related provisions, Company shall mean and be limited to The
South Financial Group, Inc.
 
1.8         "Compensation" means the Executive's annual base salary and annual
bonus under The South Financial Group's Management Incentive Compensation Plan,
or any comparable bonus under any predecessor or successor plan, including any
bonus or portion thereof that has been earned but deferred (and annualized for
any fiscal year consisting of less than 12 full months or during which the
Executive was employed for less than 12 full months) for the relevant fiscal
year.  If the Termination of Employment occurs prior to the end of the fiscal
year, the bonus amount for such fiscal year shall be equal to the highest of the
bonuses earned by the Executive in the prior three fiscal years (or for such
lesser number of fiscal years prior to the Termination of Employment for which
the Executive was eligible to earn such a bonus, and annualized in the case of
any bonus earned for a partial fiscal year).
 
1.9         "Disability" means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months which results in (i) the
Executive being unable to engage in any substantial gainful activity or (ii) the
Executive receiving income replacement benefits for a period of not less than 3
months under an accident and health plan (including disability benefits)
covering employees of the Company.  In addition, the Executive will be deemed
disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with a disability
insurance program provided the definition of disability applied under such
disability insurance program complies with the requirements of the preceding
sentence.
 
1.10         "Early Retirement Age" means the date that the Executive has
attained age 55 and completed seven Years of Service.
 
 
4

--------------------------------------------------------------------------------

 

1.11         "Early Retirement Date" means the date that is the later of the
Early Retirement Age and a Termination of Employment occurring  after the date
on which the Executive attains Early Retirement Age but before the Normal
Retirement Date.
 
1.12         "Early Termination" means a Termination of Employment before Early
Retirement Age for reasons other than (i) death, (ii) Disability, (iii) by the
Company for Cause, (iv) by the Company without Cause during the two year period
following a Change in Control, or (v) Involuntary Termination within two years
following a Change in Control.
 
1.13         "Early Termination Date" means the month, day and year in which an
Early Termination occurs.
 
1.14         "Effective Date" means February 18, 2009.
 
1.15         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
1.16         "Involuntary Termination" means a Termination of Employment by the
Executive following a Change in Control which, in the sole judgment of the
Executive, is due to (i) a change of the Executive's responsibilities, position
(including the Executive's office, title, reporting relationships or working
conditions), authority or duties (including changes resulting from the
assignment to the Executive of any duties inconsistent with his positions,
duties or responsibilities as in effect immediately prior to the Change in
Control); or (ii) a reduction in the Executive's annual base salary or annual
bonus opportunity under The South Financial Group's Management Incentive
Compensation Plan, or any comparable bonus under any predecessor or successor
plan, including any bonus or portion thereof that has been earned but deferred,
or benefits; or (iii) a forced relocation of the Executive outside the Miami,
Florida, metropolitan area; or (iv) a significant increase in the Executive's
travel requirements (collectively "Status Changes"); provided, however,
Executive must elect to terminate Executive's employment within two (2) years of
the Status Change on which Executive bases Executive's employment termination.
 
1.17         "Normal Retirement Age" means Executive's 65th birthday.
 
1.18         "Normal Retirement Date" means the later of the Normal Retirement
Age and a  Termination of Employment.
 
1.19         "Person" means any individual, corporation, bank, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or other entity.
 
1.20         "Rate" means the Moody's Aa corporate bond rate as reported by the
Society of Actuaries as of the Effective Date and updated on each December 31st
thereafter.
 
1.21         "Termination of Employment" means the termination of the
Executive's employment with the Company and all of its Affiliated Companies that
are considered a single employer within the meaning of Code Sections 414(b) and
414(c), provided that in applying Code Sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of corporations under Code Section
414(b), the language "at least 50 percent" is used instead of "at least 80
percent" each place it appears, and in applying Treasury Regulation Section
 
 
5

--------------------------------------------------------------------------------

 
 
1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
"at least 50 percent" is used instead of "at least 80 percent" each place it
appears.  Whether a Termination of Employment has occurred is determined based
on whether the facts and circumstances indicate that the employer and Executive
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the employer if the Executive has been providing services to the employer
less than 36 months).

Temporary absences from employment while the Executive is on military leave,
sick leave, or other bona fide leave of absence will not be considered a
Termination of Employment if the period of such leave does not exceed six
months, or if longer, so long as the Executive's right to reemployment with the
Company is provided either by statute or by contract.  However, if the period of
leave exceeds six months and the Executive's right to reemployment is not
provided either by statute or by contract, a Termination of Employment is deemed
to occur on the first day immediately following such six-month
period.  Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.
 
Notwithstanding the foregoing, no payment shall be made pursuant to this
Agreement on account of the Executive’s Termination of Employment until the date
on which the Executive experiences a “separation from service” as defined under
Code Section 409A (or, if the Executive is a “specified employee” within the
meaning of Code Section 409A (as determined in accordance with the methodology
established by the Company on the date on which such “separation from service”
occurs) (a “Specified Employee”), until the earlier of (i) the first business
day that is six months following the date of the Executive’s “separation from
service” and (ii) the date of the Executive’s death (the “Delayed Payment
Date”)).
 
1.22         "Vesting Percentage" is the percentage of the accrual balance in
which the Executive is vested as determined in accordance with Schedule A.
 
1.23         "Vesting Start Date" shall be February 18, 2009.
 
1.24         "Year of Service" means a twelve-month continuous period of
employment or a portion of such period, including periods of authorized
vacation, authorized leave of absence and short-term disability leave, with the
Company or any of its Affiliated Companies or their predecessors or successors
rounded up to the nearest whole number commencing on the Vesting Start Date.
 
 
6

--------------------------------------------------------------------------------

 

Article 2
Lifetime Benefits
 
2.1         Normal Retirement Benefit.  Upon a Termination of Employment (i) on
or after  Normal Retirement Age for reasons other than death, or (ii) without
Cause within two years following a Change in Control or (iii) that is an
Involuntary Termination occurring within two years following a Change in
Control, the Company shall pay to the Executive the benefit described in this
Section 2.1 in lieu of any other benefit under this Agreement.
 
2.1.1           Amount of Benefit.  The annual benefit under this Section 2.1 is
an amount equal to forty percent (40%) of the Benefit Basis, [provided that in
the event that the Executive has completed five Years of Service, the annual
benefit under this Section 2.1 is an amount equal to sixty percent (60%) of the
Benefit Basis.]
 
2.1.2           Payment of Benefit.  The Company shall pay the benefit to the
Executive as follows:
 
(a)           payment in a lump sum within five days business days following the
date of the Executive’s Termination of Employment (or, if the Executive is a
Specified Employee, the Delayed Payment Date); or
 
(b)           at the Executive's election (on the Election Form attached as
Exhibit A), payment in either 60, 120, or 180 equal monthly installments (such
installments to be considered a "single" payment for purposes of Code Section
409A), as selected by the Executive, which installments shall commence on the
date of the Executive’s Termination of Employment (or, if the Executive is a
Specified Employee, on the Delayed Payment Date).
 
The Executive may make a subsequent election to further delay a payment or to
change the form of a payment among the methods described above, provided (i) the
election does not take effect until at least twelve (12) months after the date
the election is made, (ii) the payment is deferred for a period of at least five
(5) years from the date such payment would otherwise have been made, and (iii)
the election is made at least twelve (12) months prior to the date any such
payment was scheduled to begin.
 
Notwithstanding the preceding, no election may be made by the Executive that
will extend payment of the Executive's benefit more than fifteen (15) years past
the date on which the Executive's benefit would otherwise have commenced under
Section 2.1.2(a) following Executive's Normal Retirement Date.
 
For purposes of this Section 2.1, a lump sum payment shall be equal to the
present value of the aggregate annual benefits that would have been payable to
the Executive had such benefits been paid to the Executive in equal monthly
installments over the 180-month period immediately following the Executive's
Termination of Employment, assuming a discount rate equal to the Rate.  Payments
in monthly installments shall be determined based on the present value of the
aggregate annual benefits that would have been payable to Executive had such
benefits been paid to the Executive in equal monthly installments over the
180-month period immediately following the Executive's
 
 
7

--------------------------------------------------------------------------------

 
 
Termination of Employment.  An interest rate equal to the Rate will be applied
to determine the actuarial equivalent of the equal monthly installment payments
under this Section 2.1.

2.2         Early Retirement Benefit.  Upon a Termination of Employment on or
after the date on which the Executive attains Early Retirement Age but before
the date on which the Executive attains Normal Retirement Age for reasons other
than (i) death, (ii) due to Disability, (iii) by the Company without Cause
within two years following a Change in Control or (iv) an Involuntary
Termination within two years following a Change in Control, the Company shall
pay to the Executive the benefit described in this Section 2.2 in lieu of any
other benefits under this Agreement.
 
2.2.1           Amount of Benefit.  The annual benefit under this Section 2.2 is
an amount equal to the greater of (i) the product of (A) the sum of (x) thirty
percent (30%) and (y) three percent (3%) for each Year of Service completed by
the Executive after the Early Retirement Age and (B) the Benefit Basis and (ii)
the benefit under Section 2.3; provided that in no event shall the amount
payable under this Section 2.2.1 be greater than the benefit set forth in
Section 2.1.1.
 
2.2.2           Payment of Benefit.   The Company shall pay the benefit to the
Executive as follows:
 
(a)           payment in a lump sum within five business days following the date
of the Executive's Termination of Employment (or, if the Executive is a
Specified Employee, the Delayed Payment Date) in an amount equal to the present
value of the aggregate annual benefits that would have been payable to the
Executive had such benefits been paid to Executive in equal monthly installments
over the 180-month period immediately following the Executive's Normal
Retirement Age, and assuming a discount rate equal to the Rate; or
 
(b)           at the Executive's election on the Election Form attached as
Exhibit A), payment in either 60, 120, or 180 equal monthly installments (such
installments to be considered a "single" payment for purposes of Code Section
409A), as selected by the Executive, which installments shall commence on the
date of the Executive’s Termination of Employment (or, if the Executive is a
Specified Employee, on the Delayed Payment Date), calculated from an amount
equal to the present value of the aggregate annual benefits that would have been
payable to the Executive had such benefits been paid to Executive in equal
monthly installments over the 180-month period immediately following the
Executive's Normal Retirement Age, and assuming a discount rate equal to the
Rate.
 
The Executive may make a subsequent election to delay a payment or to change the
form of a payment among the methods described above, provided (i) the election
does not take effect until at least twelve (12) months after the date the
election is made, (ii) the payment is deferred for a period of at least five (5)
years from the date such payment
 
 
8

--------------------------------------------------------------------------------

 
 
would otherwise have been made, and (iii) the election is made at least 12
months prior to the date any such payment was scheduled to begin.

Notwithstanding the preceding, no election may be made by the Executive that
will extend payment of the Executive's benefit more than fifteen (15) years past
the date on which the Executive's benefit would otherwise have commenced under
Section 2.2.2(a).
 
For purposes of this Section 2.2, any lump sum payment shall be calculated as
provided in Section 2.2.2(a).  Payments in monthly installments shall be
determined based on the actuarial equivalent of the lump sum determined under
Section 2.2.2(a).  An interest rate equal to the Rate will be applied to
determine the actuarial equivalent of the equal monthly installment payments
under this Section 2.2.2.
 
The optional forms of benefit payments under Section 2.2.2(b) shall be available
to Executive only upon the Executive's Termination of Employment on or after
Early Retirement Age but before Normal Retirement Age for reasons other than
death; Disability; termination by the Company without Cause within two years
following a Change in Control; or upon the Executive's Involuntary Termination
within two years following a Change in Control.
 
2.3         Early Termination Benefit.  Upon Early Termination, the Company
shall pay to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Agreement.
 
2.3.1           Amount of Benefit.  The benefit under this Section 2.3 is the
Early Termination Annual Benefit set forth in Schedule A for the year ending
immediately prior to the Early Termination Date.
 
2.3.2           Payment of Benefit.  The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments payable on the first day of each
month commencing with the first month following the Normal Retirement Age;
provided, however, that if the Executive is a Specified Employee, then such
benefit shall commence on the Delayed Payment Date.  The annual benefit shall be
paid to the Executive for a total of 15 years.
 
2.4         Disability Benefit.  If the Executive incurs a Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Agreement.
 
2.4.1           Amount of Benefit.  If the Executive incurs a Disability prior
to Normal Retirement Age, but after Early Retirement Age, the benefit under this
Section 2.4 shall be the annual benefit set forth in Section 2.2.1.  If the
Executive terminates employment due to Disability prior to Early Retirement Age,
the benefit under this Section 2.4 is the Disability Annual Benefit set forth in
Schedule A for the year ending immediately prior to the Early Termination Date.
 
 
9

--------------------------------------------------------------------------------

 

2.4.2           Payment of Benefit.  The Company shall pay the annual benefit
under this Section 2.4 to the Executive in 12 equal monthly installments payable
on the first day of each month commencing on the date on which the Executive
incurs the Disability.  The annual benefit shall be paid to the Executive for a
total of 15 years. If the Executive incurs a Disability on or after Normal
Retirement Age, the payment schedule shall be determined pursuant to Section
2.1.2, provided that for this purpose references therein to the date of the
Executive’s Termination of Employment shall be replaced by the date on which the
Executive incurs the Disability.
 
Article 3
Death Benefits
 
3.1         Death During Active Service.  If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive's
beneficiary the benefit described in this Section 3.1 in lieu of any other
benefits under this Agreement.
 
3.1.1           Amount of Benefit.  The annual benefit under this Section 3.1 is
equal to the Disability Annual Benefit described in Section 2.4.1.
 
3.1.2           Payment of Benefit.  The Company shall pay the annual benefit to
the Executive's beneficiary in 12 equal monthly installments payable on the
first day of each month commencing with the month following the Executive's
death.  The annual benefit shall be paid to the Executive's beneficiary for a
total of 15 years.
 
3.2         Death During Benefit Period.  If the Executive dies after the
benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive's
beneficiary at the same time and in the same amounts as would have been paid to
the Executive had the Executive survived.
 
3.3         Death After Termination of Employment But Before Benefit Payments
Commence.  If the Executive is entitled to benefit payments under this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay to the Executive's beneficiary the benefit payments that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the first day of the month following the date of the Executive's
death.
 
Article 4
Beneficiaries
 
4.1         Beneficiary Designations.  The Executive shall designate a
beneficiary by filing a written designation with the Company.  The Executive may
revoke or modify the designation at any time by filing a new
designation.  However, designations will only be effective if signed by the
Executive and accepted by the Company during the Executive's lifetime.  The
Executive's beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved.  If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive's estate.
 
 
10

--------------------------------------------------------------------------------

 

4.2         Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person.  The Company may require proof
of incapacity, minority or guardianship as it may deem appropriate prior to
distribution of the benefit.  Such distribution shall completely discharge the
Company from all liability with respect to such benefit.
 
Article 5
General Limitations
 
5.1         Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive's employment for Cause.
 
5.2         Suicide.  The Company shall not pay any benefit under this Agreement
if the Executive commits suicide within two years after the date of this
Agreement.
 
Article 6
Claims and Review Procedures
 
6.1         Claims Procedure.  The Company shall notify any person or entity
that makes a claim against the Agreement (the "Claimant") in writing, within 90
days of Claimant's written application for benefits, of his or her eligibility
or noneligibility for benefits under the Agreement.  If the Company determines
that the Claimant is not eligible for benefits or full benefits, the notice
shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement's claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed.  If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional 90 days.
 
6.2         Review Procedure.  If the Claimant is determined by the Company not
to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within 60 days after receipt of the notice issued by the
Company.  Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different
benefits.  Within 60 days after receipt by the Company of the petition, the
Company shall afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Company verbally or in writing.  Claimant (or
counsel) shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits, and shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant's
claim.  The review shall take into account all
 
 
11

--------------------------------------------------------------------------------

 
 
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The Company shall notify
the Claimant of its decision in writing within the 60-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Claimant and the specific provisions of the Agreement on which
the decision is based.  If, because of the need for a hearing, the 60-day period
is not sufficient, the decision may be deferred for up to another 60 days at the
election of the Company, but notice of this deferral shall be given to the
Claimant.

6.3         Special Procedures Applicable to Disability Benefits.  If a claim
for benefits under the Agreement is contingent on a determination by the Company
(or its designee) that the Executive suffers from a Disability, the Claimant
shall receive a written response to the initial claim from the Company within 45
days, rather than 90 days.  If special circumstances require an extension, the
Company shall notify the Claimant within the 45-day processing period that
additional time is needed.  If the Company requests additional information so it
can process the claim, the Claimant will have at least 45 days in which to
provide the information.  Otherwise, the initial extension cannot exceed 30
days.  If circumstances require further extension, the Company will again notify
the Claimant, this time before the end of the initial 30-day extension.  The
notice will state the date a decision can be expected.  In no event will a
decision be postponed beyond an additional 30 days after the end of the first
30-day extension.  The Claimant may request a review of the Company's decision
regarding the Disability claim within 180 days, rather than 60 days.  The review
must be conducted by a fiduciary different from the fiduciary who originally
denied the claim, the fiduciary also cannot be subordinate to the fiduciary who
originally denied the claim.  If the original denial of the claim was based on a
medical judgment, the reviewing fiduciary must consult with an appropriate
health care professional who was not consulted on the original claim and who is
not subordinate to someone who was consulted. The review must identify the
medical or vocational experts consulted on the original claim.  The Claimant may
request, in writing, a list of those medical or vocational experts.  The
Claimant will receive notice of the reviewing fiduciary's final decision
regarding the Disability claim within 45 days, rather than 60 days, of the
request for review.
 
Article 7
Amendments and Termination
 
7.1         Amendment.  This Agreement may not be amended or modified other than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
7.2         Termination.  Notwithstanding the preceding Section 7.1, the Company
shall have the right to terminate this Agreement and to accelerate the payment
of benefits under the Agreement in accordance with Code Section 409A and related
treasury regulations and other guidance issued under Section 409A in accordance
with one of the following:
 
(i)           the termination of the Agreement within twelve (12) months of a
corporate dissolution taxed under Code Section 331 or with the approval of a
bankruptcy court
 
 
12

--------------------------------------------------------------------------------

 
 
pursuant to 11 U.S.C. 503(b)(1)(A), consistent with Treasury Regulation Section
1.409A-3(j)(4)(ix)(A); or

(ii)           the termination of the Agreement within the thirty (30) days
preceding or the twelve (12) months following a Change in Control, provided that
all substantially similar arrangements are also terminated, consistent with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(B); or
 
(iii)           the termination of the Agreement, provided that the termination
does not occur proximate to a downturn in the financial health of the Company,
all arrangements that would be aggregated with the Agreement under Treasury
Regulation Section 1.409A-1(c) are terminated, no payments other than payments
that would be payable under the terms of the Agreement if the termination had
not occurred are made within twelve (12) months of the Agreement’s termination,
all payments are made within twenty-four (24) months of the Agreement’s
termination, and no new arrangement that would be aggregated with the Agreement
under Treasury Regulation Section 1.409A-1(c) is adopted within three (3) years
following the Agreement’s termination, as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(C); or
 
(iv)           such other events and conditions as the IRS may prescribe in
generally applicable published or regulatory guidance under Code Section 409A.
 
Article 8
Miscellaneous
 
8.1         Binding Effect.  This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.
 
8.2         No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company's right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive's right to terminate employment at any
time.
 
8.3         Non-Transferability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
8.4         Successors. This Agreement is personal to the Executive, and,
without the prior written consent of the Company, shall not be assignable by the
Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.  Subject to the
following sentences of this Section 8.4, this Agreement shall not be assignable
by the Company without the prior written consent of the Executive.  The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  "Company" means the Company
as
 
 
13

--------------------------------------------------------------------------------

 
 
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

8.5         Tax Withholding.  The Company shall withhold any taxes that are
required to be withheld from the benefits paid under this Agreement.
 
8.6         Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, without regard to
principles of conflicts of laws.
 
8.7         Unfunded Arrangement.  The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Company to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.
 
8.8         Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof.  No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.  From and after the Effective Date, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof, including without limitation the Prior Agreement.
 
8.9         Administration and Recordkeeping Authority.  Except as otherwise
specifically provided herein, the Company shall have the sole responsibility for
and the sole control of the operation, administration, and recordkeeping of this
Agreement and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Agreement, including, without limiting the
generality of the foregoing, the power, duty, and responsibility to:
 
 
(i)
Resolve and determine all disputes or questions arising under the Agreement,
including the power to determine the rights of the Participant and beneficiaries
and their respective benefits, and to remedy any ambiguities, inconsistencies,
or omissions in the Agreement;

 
 
(ii)
Adopt such rules of procedure and regulations as in its opinion may be necessary
for the proper and efficient administration of the Agreement and as are
consistent with the Agreement;

 
 
(iii)
Implement the Agreement in accordance with its terms;

 
 
(iv)
Establish and revise the method of accounting for the Agreement; and

 
 
(v)
Maintain a record of benefit payments.

 
8.10         Named Fiduciary.  The Company shall be the named fiduciary and plan
administrator under the Agreement.  The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
 
 
14

--------------------------------------------------------------------------------

 

8.11         Captions.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
 
8.12         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
8.13         Delay of Payment.  The Company may delay payment of a benefit
hereunder upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payments that the Company reasonably anticipates
will be subject to the application of Code Section 162(m), or will violate
Federal securities laws or other applicable law; provided that any such delayed
payment will be made at the earliest date at which the Company reasonably
anticipates that the making of the payment would not cause such a violation;
provided, however, that the Company shall not delay payment pursuant to this
Section 8.13 if such delay would result in the imposition of taxes or penalties
under Code Section 409A shall be effective.
 
8.14         Acceleration of Payment.  The time or schedule of payment of a
benefit hereunder may be accelerated upon such events and conditions as the IRS
may permit in generally applicable published regulatory or other guidance under
Code Section 409A, including, without limitation, payment to a person other than
the Executive to the extent necessary to fulfill the terms of a domestic
relations order (as defined in Code Section 414(p)(1)(B)), payment of FICA tax
and income tax on wages imposed on any amounts under this Agreement, or payment
of the amount required to be included in income for the Executive as a result of
failure of the Agreement at any time to meet the requirements of Code Section
409A with respect to the Executive; provided, however, that no acceleration may
be made pursuant to this Section 8.14 that would result in the imposition of
taxes or penalties under Code Section 409A.
 
IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement this 18th day of February, 2009.
 
EXECUTIVE:
 
COMPANY:
 
   
CAROLINA FIRST BANK
     
/s/ Jesus Ernesto Diaz
 
By:
/s/ Mary Jeffrey
Jesus Ernesto Diaz
 
Title:
Executive Vice President

 
 
15

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION
 
CAROLINA FIRST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
Jesus Ernesto Diaz
 
I DESIGNATE THE FOLLOWING AS BENEFICIARY OF ANY DEATH BENEFITS UNDER THIS
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT:
 
Primary:
     
Contingent:
     

 
NOTE:
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.
 
Signature:
   
Date:
   



 
Accepted by the Company this ____ day of ____________, 200__.
 
By:
   
Title:
   


 
16

--------------------------------------------------------------------------------

 

SCHEDULE A CALCULATIONS


CAROLINA FIRST BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 


To determine the Executive's Early Termination Benefit or Disability Retirement
Benefit for the year of the Termination of Employment, the following
calculations shall be made:
 
 
1.
Project the Benefit Basis as of Normal Retirement Age by increasing the Benefit
Basis as of the Executive's date of Termination of Employment by 5% per year,
compounded annually, until Normal Retirement Age (the "Projected Retirement
Benefit Basis").

 
 
2.
Multiply the Projected Retirement Benefit Basis by the applicable percentage set
forth in Section 2.1.1 of this Agreement (the product, "Annual Projected
Retirement Benefit").

 
 
3.
Calculate the discounted value at Normal Retirement Age of the aggregate Annual
Projected Retirement Benefit that would have been paid to the Executive in equal
monthly installments over the 180-month period immediately following the Normal
Retirement Date, by using the Rate, compounded monthly (such discounted value,
the "Lump Sum Projected Retirement Benefit").

 
 
4.
Calculate the aggregate amount that has accrued through the end of the year
ending immediately prior to the date of the Executive's Termination of
Employment (including the amount of the Executive’s Accrual Balance as set forth
on Schedule B) by accruing each month from the Effective Date through Normal
Retirement Age, with interest on such amounts calculated monthly at the Rate, in
order to accumulate to the Lump Sum Projected Retirement Benefit as of the
Normal Retirement Date (the "Accrual Balance").

 
In the case of Early Termination Benefit:
 
 
5.
Multiply the Accrual Balance by 10% per Year of Service, subject to a maximum of
100% (the "Vested Accrual Balance").

 
 
6.
Increase the Vested Accrual Balance by the Rate, compounded monthly, to the
Normal Retirement Age (the "Inflated Vested Accrual Balance").

 
 
7.
Calculate a fixed annuity which is payable in 180 equal monthly installments,
crediting interest on the unpaid balance of the Inflated Vested Accrual Balance
at the Rate, compounded monthly.

 
In the case of Disability Retirement Benefit:
 
 
8.
The Disability Annual Benefit amount is determined by calculating a fixed
annuity which is payable in 180 equal monthly installments [equal in value to
the Accrual Balance], crediting interest on the unpaid balance of the Accrual
Balance at the Rate, compounded monthly.

 
 
17

--------------------------------------------------------------------------------

 

SCHEDULE B CALCULATIONS


CAROLINA FIRST BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
Accrual Balance as of ____________, 200__. [           ]
 
 
18

--------------------------------------------------------------------------------